          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
  Document 34   Attachment             2 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
  Document 34   Attachment             9 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
               Case 3:18-cv-06810-JST Document 34 Filed 11/16/18 Page 1 of 4



     Lawrence J. Joseph (SBN 154908)
 1   Law Office of Lawrence J. Joseph
 2   1250 Connecticut Ave, NW, Suite 700-1A
     Washington, DC 20036
 3   Tel: 202-355-9452
     Fax: 202-318-2254
 4   Email: ljoseph@larryjoseph.com
 5   Counsel for Movant Immigration Reform Law Institute
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA

 9    East Bay Sanctuary Covenant; Al Otro           )
      Lado; Innovation Law Lab; and Central          )   Case No. 3:18-cv-6810-JST
10    American Resource Center in Los                )
      Angeles,                                       )   NOTICE OF MOTION AND MOTION
11                                                   )   OF IMMIGRATION REFORM LAW
             Plaintiff,                              )   INSTITUTE FOR LEAVE TO FILE AN
12                                                       AMICUS CURIAE BRIEF IN SUPPORT
                     v.                              )
                                                     )   OF FEDERAL DEFENDANTS IN
13    Donald J. Trump, President of the United       )   OPPOSITION TO INTERIM RELIEF
14    States, in his official capacity; Matthew G.   )
      Whitaker, Acting Attorney General, in his      )   NO HEARING NOTICED
15    official capacity; U.S. Dep’t of Justice;      )
      James McHenry, Director of the Executive           Complaint filed: November 9, 2018
                                                     )
16    Office for Immigration Review, in his              Honorable Jon S. Tigar
                                                     )
      official capacity; the Executive Office for    )
17    Immigration Review; Kirstjen M. Nielsen,       )
      Secretary of Homeland Security, in her         )
18
      official capacity; U.S. Dep’t of Homeland      )
19    Security; Lee Francis Cissna, Director of      )
      the U.S. Citizenship & Immigration             )
20    Services, in his official capacity; U.S.       )
      Citizenship & Immigration Services;            )
21    Kevin K. McAleenan, Commissioner of            )
      U.S. Customs & Border Protection, in his       )
22
      official capacity; U.S. Customs & Border       )
23    Protection; Ronald D. Vitiello, Acting         )
      Director of Immigration & Customs              )
24    Enforcement, in his official capacity;         )
      Immigration & Customs Enforcement,             )
25
             Defendants.                             )
26                                                   )
      _________________________________              )


     MOTION FOR LEAVE TO FILE, No. 3:18-cv-6810-JST                                          1
               Case 3:18-cv-06810-JST Document 34 Filed 11/16/18 Page 2 of 4



             PLEASE TAKE NOTICE that movant Immigration Reform Law Institute (“IRLI”)
 1

 2   respectfully moves this Court for leave to file the accompanying amicus curiae brief in support

 3   of the federal defendants and their opposition to the plaintiffs’ motion for a temporary restraining

 4   order (“TRO”). As a motion for administrative relief, Local Rule 7-11 does not require a hearing
 5   for this motion. Although IRLI’s motion does not require a hearing, IRLI’s amicus brief concerns
 6
     the matter being heard on November 19, 2018, at 9:30 a.m., before Judge Jon S. Tigar in San
 7
     Francisco, Courtroom 9, 19th Floor.
 8
             At the hearing on November 19, 2018, plaintiffs will seek a TRO against actions by the
 9
     federal defendants. The amicus brief that is the subject of IRLI’s motion questions the
10

11   justiciability of plaintiff’s claims. The issue raised in IRLI’s motion (i.e., this motion) is whether,

12   in the exigencies of briefing a TRO, the Court should allow an amicus brief that raises additional

13   arguments on which to question the jurisdictional appropriateness of this Court’s entertaining
14   plaintiffs’ suit or grant interim relief. The parties take no position on IRLI’s motion.1
15
                       IDENTITY AND INTEREST OF AMICUS CURIAE
16
             IRLI is a nonprofit 501(c)(3) public-interest law firm incorporated in the District of
17
     Columbia. IRLI is dedicated to litigating immigration-related cases on behalf of, and in the
18
     interests of, United States citizens and legal permanent residents and to assisting courts in
19

20   understanding and accurately applying federal immigration law. IRLI has litigated or filed

21   amicus briefs in many important immigration cases. For more than twenty years, the Board of

22
     1
              Specifically, defendants’ counsel indicated that the defendants “take no position on your
23
     motion to submit an amicus brief at this point unless we hear in writing from plaintiffs that they
24   will have sufficient time to respond to your brief,” and the plaintiffs’ counsel indicated “Plaintiffs
     take no position, but note that your proposed amicus brief would be filed, at most, only hours
25   before our reply is due, leaving us no time to address it. Plaintiffs also note that the one amicus
     brief filed in support of our side was filed the day before the government’s opposition brief was
26   due, allowing the government time to address the brief.”



     MOTION FOR LEAVE TO FILE, No. 3:18-cv-6810-JST                                                            2
               Case 3:18-cv-06810-JST Document 34 Filed 11/16/18 Page 3 of 4



     Immigration Appeals has solicited amicus briefs drafted by IRLI staff from IRLI’s affiliate, the
 1

 2   Federation for American Immigration Reform, because the Board considers IRLI an expert in

 3   immigration law. For these reasons, IRLI has direct interests in the issues here.

 4                           REASONS TO GRANT LEAVE TO FILE
 5          At the outset, IRLI and the undersigned counsel regret the timing of this motion in the
 6
     fast-moving briefing of plaintiffs’ TRO motion. The undersigned counsel receives notice of court
 7
     filings in district court via LexisNexis’s CourtLink product, which provides next-day notice of
 8
     filings. Accordingly, IRLI and the undersigned counsel did not learn of yesterday’s order
 9
     unsealing the case until this morning; prior to this morning, it had been IRLI’s plan to move to
10

11   unseal the case today, as IRLI had done in. Sajous v. Decker, No. 1:18-cv-2447-AJN (S.D.N.Y.),2

12   with the eventual goal of moving for leave to file an amicus brief here after IRLI had the

13   opportunity to review the parties’ filings.
14          Now that IRLI has access to the parties’ filings, IRLI has prepared the accompanying
15
     four-page amicus brief, confined to justiciability and standing for diverted-resource injuries
16
     under Havens Realty Corp. v. Coleman, 455 U. S. 363 (1982), and its progeny. IRLI respectfully
17
     submits that its short amicus brief could aid this Court’s consideration of the federal courts’
18
     proper role in this dispute:
19

20               All of the doctrines that cluster about Article III — not only standing but
                 mootness, ripeness, political question, and the like — relate in part, and in
21               different though overlapping ways, to an idea, which is more than an
                 intuition but less than a rigorous and explicit theory, about the
22               constitutional and prudential limits to the powers of an unelected,
                 unrepresentative judiciary in our kind of government.
23

24

25
     2
            IRLI thanks the Court for unsealing the case without the need for (and expense of) limited-
26   purpose intervention to move to unseal the case.



     MOTION FOR LEAVE TO FILE, No. 3:18-cv-6810-JST                                                     3
               Case 3:18-cv-06810-JST Document 34 Filed 11/16/18 Page 4 of 4



     Allen v. Wright, 468 U.S. 737, 750 (1984) (interior quotation marks omitted). Courts thus
 1

 2   consider these issues sua sponte, even if the parties do not raise them. Steel Co. v. Citizens for a

 3   Better Environment, 523 U.S. 83, 94 (1998). For that reason, jurisdictional arguments are an

 4   exception to courts’ hesitation to consider arguments raised solely by an amicus. Kamen v.
 5   Kemper Fin. Servs., 500 U.S. 90, 97 n.4 (1991). Moreover, the federal defendants did raise all
 6
     the relevant issues about Havens Realty, with IRLI’s merely providing a few additional
 7
     arguments in support of those issues to distinguish Havens Realty. Insofar as the defendants have
 8
     raised these issues sufficiently to raise IRLI’s supporting arguments on appeal, Yee v. Escondido,
 9
     503 U.S. 519, 534-35 (1992), this Court clearly can and should consider IRLI’s arguments now.
10

11                                           CONCLUSION

12          For the foregoing reasons, this Court should grant leave to file IRLI’s amicus brief.

13   Dated: November 16, 2018                         Respectfully submitted,
14
                                                         /s/ Lawrence J. Joseph
15
                                                      Lawrence J. Joseph (SBN 154908)
16
                                                      Law Office of Lawrence J. Joseph
17                                                    1250 Connecticut Ave, NW, Suite 700-1A
                                                      Washington, DC 20036
18                                                    Tel: 202-355-9452
                                                      Fax: 202-318-2254
19                                                    Email: ljoseph@larryjoseph.com
20
                                                      Counsel for Movant
21

22

23

24

25

26



     MOTION FOR LEAVE TO FILE, No. 3:18-cv-6810-JST                                                         4
              Case 3:18-cv-06810-JST Document 34-3 Filed 11/16/18 Page 1 of 1



                                     CERTIFICATE OF SERVICE
 1
            I hereby certify that on this 16th day of November, 2018, I electronically filed the
 2

 3   foregoing motion for leave to file together with the accompanying amicus curiae brief, with the

 4   Clerk of the Court for the United States District Court for the Northern District of California by

 5   using the CM/ECF system. Participants in the case who are registered CM/ECF users will be
 6   served by the CM/ECF system. Notice of this filing will be sent by mail to anyone unable to
 7
     accept electronic filing as indicated on the Notice of Electronic filing. Parties may access this
 8
     filing through the Court’s CM/ECF System.
 9

10

11
                                                    /s/ Lawrence J. Joseph
12
                                                  Lawrence J. Joseph (SBN 154908)
13
                                                  Law Office of Lawrence J. Joseph
14                                                1250 Connecticut Ave, NW, Suite 700-1A
                                                  Washington, DC 20036
15                                                Tel: 202-355-9452
16                                                Fax: 202-318-2254
                                                  Email: ljoseph@larryjoseph.com
17
                                                  Counsel for Movant
18

19

20

21

22

23

24

25

26



     CERTIFICATE OF SERVICE, No. 3:18-cv-6810-JST                                                         1
